Citation Nr: 0523040	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-18 105	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney 



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service in the Air Force from 
November 1969 to November 1973, including a tour of duty in 
Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
service connection for post-traumatic stress disorder (PTSD).  
The veteran testified at a hearing at the RO in November 2004 
in connection with his appeal.  A transcript of the hearing 
was prepared and is of record.  


REMAND

The veteran contends that he has PTSD as the result of 
stressful experiences that occurred during his service in 
Vietnam as an Air Force ground radio operator with the 21st 
Tactical Air Support Squadron (21 TASS).  He relates that in 
that capacity he relayed the ground coordinates of enemy 
targets from reconnaissance planes to fast-moving jets that 
would in turn attack with napalm, bombs or machine gun fire.  
After the attack, he would relay information as to the body 
count.  He relates that the attacks based on the coordinates 
he provided resulted in the deaths of hundreds of people, not 
all of whom were the enemy.  He states that thoughts of these 
events have haunted him since service and that he feels 
personally responsible for the deaths he believes he caused.  

In adjudicating a claim for service connection for PTSD, 
entitlement criteria specific to the disorder must be 
considered.  The law requires that there be (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and (3) credible supporting evidence that the claimed 
inservice stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2003); Anglin v. West, 11 Vet. App. 361, 367 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Both the analysis by the RO in denying service connection for 
PTSD and the veteran's presentation on appeal have centered 
largely on the question of whether the above events 
constitute a sufficient stressor for PTSD under the criteria 
found in the Diagnostic and Statistical Manual of Mental 
Disorders of the American Psychiatric Association, Fourth 
Edition (DSM-IV).  That discussion, however, is premature and 
begs the question of whether the documentation of a PTSD 
stressor is adequate under the applicable standards.  Issues 
involving the evidentiary standard to be applied to verify 
the occurrence of stressor events and, if necessary, the 
sufficiency of corroborating evidence remain to be resolved.  

The evidence necessary to establish the occurrence of a 
stressor for PTSD varies, depending on whether or not the 
veteran "was engaged in combat with the enemy."  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  The law provides that if a 
claimed stressor is related to combat, service department 
evidence that a veteran engaged in combat will be accepted as 
conclusive evidence of the occurrence of such stressor in the 
absence of evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f) (2002).  See also Collette 
v. Brown, 82 F.2d 389, 392-93 (Fed. Cir. 1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996).  

The VA Office of the General Counsel has held in a precedent 
opinion held that "[t]he ordinary meaning of the phrase 
'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 
1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  A determination as to 
whether the evidence establishes that a veteran engaged in 
combat with the enemy is resolved on a case-by-case basis 
with evaluation of all pertinent evidence and assessment of 
the credibility, probative value, and relative weight of the 
evidence.  VAOPGCPREC 12-99.  

The veteran has reported that his duties as a ground radio 
operator did not entail exposure to personal danger but that 
he feared for his life because his various duty stations were 
subjected to enemy attacks.  The Board will defer a 
determination as to whether the veteran qualifies as a combat 
veteran pending additional development of the evidence 
regarding the circumstances of his Vietnam service.  If the 
veteran is ultimately determined not to be a combat veteran 
within the meaning of the law, credible supporting evidence 
to verify the occurrence of specific stressor events will be 
required to support the claim.  

The veteran has reported that while in Vietnam he served in 
combat with MACV Team 33.  He stated at his hearing that he 
had been stationed initially at Na Trang and had gone on 
temporary duty (TDY) at Gia Nghia a month later.  After that 
he was stationed at Bam Me Thuot in the central highlands 
near the Cambodian border.  He related that his position at 
Na Trang had received rocket fire and that in the central 
highlands there had been frequent mortar attacks.  It may be 
possible to verify this information through unit histories or 
other documentation available from the United States Armed 
Services Center for Research of Unit Records (USASCRUR), but 
before a request to USASCRUR can be made, more specific 
information must first be obtained from the veteran.  It 
appears that the veteran was at Na Trang in approximately 
April and May 1970, given that he arrived in Vietnam in April 
1970 and Na Trang was his first duty station.  However, the 
time frame of the reported attacks on Gia Nghia and Bam Me 
Thuot must be established, preferably to within one month.  
Detailed information as to the dates and frequency of the 
attacks on each duty station and the proximity of the attacks 
to the veteran personally should be obtained.  

Available personnel records confirm that the veteran served 
as a ground radio operator with the 21 TASS but do not show 
the dates of his assignment to individual duty stations.  
This information may be available from his complete personnel 
file, which should be obtained.  Evidence detailing the 
specifics of service as a ground radio operator in a war zone 
would also be helpful if available from the service 
department or United States Armed Services Center for 
Research of Unit Records (USASCRUR).  

Clarification of the veteran's current psychiatric diagnosis 
should also be obtained.  The record does not contain 
evidence showing whether the veteran has ever received any 
psychiatric treatment; the veteran did not answer questions 
posed in RO development letters on this point.  The only 
medical evidence of record consists of two statements, dated 
in August 2003 and December 2004, from a private 
psychologist, J. Mangold, Ph.D., both of which show a 
diagnosis of PTSD.  The statements appear to have been 
prepared for diagnostic purposes to support the present 
appeal; there is no indication that Dr. Mangold has ever 
treated the veteran.  The source of all psychiatric treatment 
received by the veteran should be identified and all 
available medical records regarding such treatment should be 
obtained.  

The adequacy of the evidence of record to verify the 
occurrence of claimed PTSD stressors must be determined by 
adjudicators, but the question of whether a documented 
stressor is sufficient to cause PTSD is medical in nature and 
must be resolved by medical evidence.  West (Carleton) v. 
Brown, 7 Vet. App. 70 (1994).  Lay diagnosticating based on 
an adjudicator's own interpretation of the DSM-IV criteria is 
not appropriate.  See colvin v. Derwinski, 1 Vet. App 171 
(1991).  The veteran should therefore undergo a VA 
psychiatric examination to determine whether PTSD, as defined 
in DSM-IV, and associated with verified stressors, is 
present.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The VBA AMC should obtain the 
veteran's complete service department 
personnel records (201 file).  

2.  The veteran should be asked to 
provide detailed information as to the 
dates of his assignment to each of his 
various duty stations in Vietnam.  He 
should be asked whether his TDY at Gia 
Nghia involved assignment to a unit other 
than 21 TASS; if so, such unit should be 
identified.  The veteran should be asked 
to describe the frequency and duration of 
enemy attacks on each station and 
indicate as many dates as possible.  He 
should clarify his own proximity to the 
attacks and describe any damage resulting 
from them, including the death or injury 
of individual personnel, whose names he 
should provide if possible.  Any other 
relevant information or detail would be 
useful.  

3.  The VBA AMC should contact the 
USASCRUR and request verification of the 
events claimed by the veteran as 
stressors for PTSD.  The veteran's 
personnel records and all statements from 
the veteran pertaining to stressor events 
should be attached to the request.  Unit 
histories or diaries or any other 
relevant documentation should be 
requested to corroborate any claimed 
attacks on the veteran's duty stations.  
If possible, any record documenting 
casualties should be obtained.  

4.  The veteran should be given an 
opportunity to identify all medical 
providers, either Government or private, 
including physicians and institutions 
(hospitals or clinics), which may have 
provided psychiatric treatment to him at 
any time since separation from service.  
Upon receipt of proper authorization, the 
AMC should attempt to obtain relevant 
documentation from all providers 
identified.  

5.  Upon review of all material obtained 
pursuant to this remand, the VBA AMC 
should review the record in its entirety 
and make a determination as to whether the 
veteran is a combat veteran within the 
meaning of VAOPGCPREC 12-99.  If he is not 
so found, the VBA AMC should determine 
which stressor events are verified through 
adequate corroborating documentation and 
which ones are not.  A written statement 
as to these findings should be placed in 
the record.  

6.  The VBA AMC should then schedule a 
special VA psychiatric examination for the 
purpose of ascertaining whether the 
veteran has PTSD associated with service.  
The examination request should inform the 
examiner in full regarding the above 
determinations as to the veteran's combat 
status or verified PTSD stressors.  The RO 
should forward the veteran's claims file 
and a copy of this Remand to the examiner 
for review, and the examiner should note 
in the examination report that the file 
was in fact available for review.  The 
examiner should conduct all evaluations, 
studies, and tests deemed necessary.  

Following a comprehensive review of the 
record and the veteran's history and the 
findings on examination, the examiner 
should identify and assign a diagnosis for 
each psychiatric disorder present and 
express an opinion whether it is at least 
as likely as not that such disorder had 
its onset in service or is related to an 
event in service.  

Any diagnosis of PTSD must conform to the 
requirements of DSM-IV and must be based 
solely on verified stressors, as 
identified by the VBA AMC.  If the veteran 
otherwise satisfies the diagnostic 
criteria for PTSD, the examiner must 
determine whether such PTSD is related to 
a documented stressor in service.  In this 
regard, unless the VBA AMC has determined 
that the veteran is a combat veteran as 
defined in the applicable adjudicative 
criteria, the examiner may consider only 
the stressor events certified by the VBA 
AMC as having been verified by adequate 
corroborating evidence.  The examiner 
should identify the specific stressors 
which led to PTSD and explain why such 
stressors are adequate to support the 
diagnosis under the DSM-IV standards.  

7.  After completion of the foregoing, the 
RO should review the examination report to 
ensure that it complies with this remand.  
If all of the requested information has 
not been provided, the reports should be 
returned to the examining facility 
pursuant to 38 C.F.R. § 4.2 (2004) for a 
supplemental report if necessary.

8.  When the record is complete, the RO 
should review the claim for service 
connection for PTSD in light of all of the 
evidence of record and the foregoing 
discussion.  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his attorney should be 
given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



